An attorney found guilty of unprofessional conduct is subject to punishment. In re Mains, 121 Mich. 603. Zeal, conscientiousness, perseverance, and courage of one's convictions, so highly commendable when properly exercised in the interest of a client, do not consist of unprofessional conduct, vilification, and abuse of process. The appeal in the instant case is in the nature of certiorari. We do not weigh the testimony. If the proceedings were properly instituted, no substantial rights denied respondent, no prejudicial errors committed and there is competent evidence to sustain the order, we must affirm it. Attorney General v. Lane, 259 Mich. 283. An examination of the testimony, including that referring toBrandimore v. Dickens, 256 Mich. 128, convinces us that competent evidence was introduced to sustain the order. For this reason we concur in the result.
CLARK, POTTER, NORTH, FEAD, and WIEST, JJ., concurred with BUTZEL, J. McDONALD, C.J., did not sit.
 *Page 1